     Case: 1:19-cv-06230 Document #: 51 Filed: 11/02/20 Page 1 of 3 PageID #:323




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Daniel Valenzuela,                            )
                                              )
                Plaintiff,                    )
                                              )       Magistrate Judge Sunil Harjani
v.                                            )
                                              )       19 CV 06230
O’Hare Trucking Service,                      )
                                              )
                Defendant.                    )



      PLAINTIFF’S UNOPPOSED MOTION SEEKING LEAVE TO INCREASE ITS
              SETTLEMENT LETTER FROM FIVE TO TEN PAGES

     NOW COMES Plaintiff Daniel Valenzuela (“Mr. Valenzuela” or “Plaintiff”), by and through

his limited scope attorney, JANAAN HASHIM, and respectfully requests that this Court enter an

order granting leave to increase its Standing Order settlement letter page limit from five to ten

pages for both parties. In support of his unopposed motion, Mr. Valenzuela states as follows:

     1. Mr. Valenzuela is a pro se litigant whose complaint (Doc. # 12) includes three claims

        alleging violations of the Americans With Disabilities Act.

     2. Mr. Valenzuela’s counsel is a settlement assistance program counsel appointed by this

        Court on July 21, 2020.

     3. The three claims involve both facts that overlap and facts unique to each claim. The

        three claims each involve different legal analyses. Furthermore, one of the claims

        involves separate instances of violations that cannot be combined into or summarized

        under one overarching violation.




                                                  1
    Case: 1:19-cv-06230 Document #: 51 Filed: 11/02/20 Page 2 of 3 PageID #:324




   4. Plaintiff’s counsel respectfully requests an increase in page limit from this Court’s

       Standing Order of five pages to 10 pages for both parties. In allowing this increase,

       Counsel for Plaintiff would be able to ensure that all relevant and essential facts in

       support of Plaintiff’s legal arguments are not omitted for lack of space or reduced to

       vague generalizations. The page increase will also allow for more thorough legal

       analyses supported by relevant caselaw, thus leading to a more productive settlement

       conference.

   5. The requested page increase is sought in good faith and not for the purposes of nuisance,

       undue delay or prejudice.

   6. Counsel for Defendant has no objection to this motion.

   WHEREFORE, Plaintiff DANIEL VALENZUELA respectfully requests that this Honorable

Court grant leave for an increase of his settlement letter page limit from five to ten, and to grant

such relief as the Court finds reasonable and just.

                                                              Respectfully Submitted,

                                                              /s/ Janaan Hashim
                                                              _________________________
                                                              Plaintiff’s Limited Scope Attorney


Janaan Hashim
Amal Law Group, LLC
225 W. Washington Boulevard
Suite 2200
Chicago, Illinois 60606
708-361-3600




                                                  2
    Case: 1:19-cv-06230 Document #: 51 Filed: 11/02/20 Page 3 of 3 PageID #:325




                               CERTIFICATE OF SERVICE

       I CERTIFY that I served Plaintiff’s motion seeking leave to increase its settlement letter
from five to ten pages upon opposing counsel through the ECF system on November 2, 2020.

                                                           /s/ Janaan Hashim
                                                           _________________________
                                                           Plaintiff’s Limited Scope Attorney

Janaan Hashim
Amal Law Group, LLC
225 W. Washington Boulevard
Suite 2200
Chicago, Illinois 60606
708-361-3600




                                               3
